Case 6:20-cv-00573-ADA Document 1-1 Filed 06/29/20 Page 1 of 16




  EXHIBIT A
           Case 6:20-cv-00573-ADA Document 1-1 Filed 06/29/20 Page 2 of 16

                                                                                                  US007620967B2


(12) United States Patent                                                          (10) Patent No.:            US 7.620,967 B2
       Farineau                                                                    (45) Date of Patent:                 Nov. 17, 2009
(54)   METHOD FORTRANSMITTING                                               (56)                   References Cited
       MULTIMEDIA INFORMATION ELEMENTS,                                                      U.S. PATENT DOCUMENTS
       RECEIVER OF MULTIMEDIA
       INFORMATION ELEMENTS DISTRIBUTED                                             4,742,516 A    5/1988 Yamaguchi
       BY SAID METHOD AND USER INTERFACE
       FOR CONSULTING SAD INFORMATION
       ELEMENTS
                                                                                                     (Continued)
(75) Inventor: Jean Farineau, Levallois Perret (FR)                                       FOREIGN PATENT DOCUMENTS

(73) Assignee: Alcatel, Paris (FR)                                          DE                4440419 A1      5, 1996

(*) Notice:         Subject to any disclaimer, the term of this
                    patent is extended or adjusted under 35                                          (Continued)
                    U.S.C. 154(b) by 1375 days.                                               OTHER PUBLICATIONS
(21) Appl. No.:           10/296,145                                        D. K. Roy, “NewsComm: A Hand-Held Device for Interactive Access
                                                                            to Strucutred Audio”. Online! Jun. 1995 XP002162961, pp. 66-72.
(22) PCT Filed:           May 23, 2001
                                                                            Primary Examiner Hoang-Vu. A Nguyen-Ba
(86)   PCT NO.:           PCTAFRO1AO16O1                                    (74) Attorney, Agent, or Firm Sughrue Mion, PLLC
       S371 (c)(1),                                                         (57)                    ABSTRACT
       (2), (4) Date:     Nov. 22, 2002
(87)   PCT Pub. No.: WOO1A91344                                             A method of broadcasting multimedia information items, a
                                                                            receiver of multimedia information items broadcast by that
       PCT Pub. Date: Nov. 29, 2001                                         method, and a user interface for consulting the information
                                                                            items. The invention relates to a method of broadcasting
(65)                    Prior Publication Data                              multimedia information items in a network comprising a
       US 2004/0034682 A1            Feb. 19, 2004                          transmitter and at least one receiver of information, the
                                                                            method including determining a class to which each informa
(51)   Int. C.                                                              tion item belongs, broadcasting ahead of time a descriptor
       G06F 3/00                 (2006.01)                                  relating to each information item, at each receiver, qualifying
       HO4N 7/16                 (2006.01)                                  the potential interest of each information item on the basis of
       HO)4N 7/167               (2006.01)                                  the descriptors received and as a function of a user profile
       GO6F 15/173               (2006.01)                                  defined in the receiver, broadcasting the information items
     HO4H4O/OO                   (2008.01)                                  associated with the descriptors previously broadcast, and, in
     HO3K9/OO                    (2006.01)                                  each receiver, storing locally each information item as a func
(52) U.S. Cl. ............................. 725/46; 725/30; 725/31;         tion of the qualification based on the descriptors. The inven
                         709/223; 709/225; 455/3.06; 375/316                tion also relates to a receiver and a user interface for consult
(58)   Field of Classification Search ................... 725/46,           ing broadcast information items.
              725/30, 31; 709/223, 225; 455/3.06; 375/316
       See application file for complete search history.                                     25 Claims, 5 Drawing Sheets




                                                                           accideter     i




                                                                      Rid ascist pert

                                                                      Di

                                                      2 C. Dii 3-14
                                                                              15

                                                                              18

                                                                              17



                                                                              18
    Case 6:20-cv-00573-ADA Document 1-1 Filed 06/29/20 Page 3 of 16


                                                    US 7.620,967 B2
                                                               Page 2

            U.S. PATENT DOCUMENTS                                           6,920,641 B1* 7/2005 Hanai et al. ................. 725 142
                                                                            7,305,696 B2* 12, 2007 Thomas et al.                T25,114
5,404.505        4, 1995   Levinson                                     2003/OO93790 A1* 5/2003 Logan et al. .................. 725/38
5,614,940        3, 1997   Cobbley et al.                               2005/OO47752 A1*      3, 2005 Wood et al. ................... 386.83
5,732,216        3, 1998   Logan et al. ................ TO9,203
5,754,939        5, 1998   Herz et al. .....       ... 455,304                     FOREIGN PATENT DOCUMENTS
5,758,257        5, 1998   Herz et al. .....        ... 725,116
5,790,935        8, 1998   Payton ..........         ... 725/91     WO             WO99394.66             8, 1999
6,637,029       10, 2003   Maissel et al. .          ... 725/46
6,904,611        6, 2005   Poli et al. ......      ... 25,132       * cited by examiner
    Case 6:20-cv-00573-ADA Document 1-1 Filed 06/29/20 Page 4 of 16


U.S. Patent       Nov. 17, 2009   Sheet 1 of 5         US 7.620,967 B2
    Case 6:20-cv-00573-ADA Document 1-1 Filed 06/29/20 Page 5 of 16


U.S. Patent      Nov. 17, 2009      Sheet 2 of 5        US 7.620,967 B2



                                             .
        6. C                             r-9
                                            -10
                                 Di dailbicidetpertii

                                            -11
                                            -12
                                 Dii dailbicidet pert II
                                                   13
    Case 6:20-cv-00573-ADA Document 1-1 Filed 06/29/20 Page 6 of 16


U.S. Patent      Nov. 17, 2009    Sheet 3 of 5         US 7.620,967 B2




                            Fig. 4




                             Fig. 5
    Case 6:20-cv-00573-ADA Document 1-1 Filed 06/29/20 Page 7 of 16


U.S. Patent       Nov. 17, 2009        Sheet 4 of 5        US 7.620,967 B2




                       id# score d
                       idt score d
                       id# score d -
                       id# score d




                  2O               21                 22




                                                             19



                  O (O GE)
                                  24                  25

                                  Fig. 7
       Case 6:20-cv-00573-ADA Document 1-1 Filed 06/29/20 Page 8 of 16


U.S. Patent          Nov. 17, 2009    Sheet 5 of 5         US 7.620,967 B2




           Oh            6h           12h            18h       Oh



  26
       -o- it is an in 8%
                                     Fig. 8
             Case 6:20-cv-00573-ADA Document 1-1 Filed 06/29/20 Page 9 of 16


                                                      US 7,620,967 B2
                               1.                                                                       2
              METHOD FORTRANSMITTING                                       To make this approach efficient, the device operates by
    MULTIMEDIA INFORMATION ELEMENTS,                                     identifying the interests of each user and storing information
           RECEIVER OF MULTIMEDIA                                        items likely to be of real interest to that user locally, in each
     INFORMATION ELEMENTS DISTRIBUTED                                    user terminal.
     BY SAID METHOD AND USER INTERFACE                              5       The concept of information item or document, as used
      FOR CONSULTING SAD INFORMATION                                     here, applies to any form of information that can be broadcast
                  ELEMENTS                                               to a set of users: messages, press releases, information notes,
                                                                         newspaper or magazine articles broadcast in the form of text
             BACKGROUND OF THE INVENTION                                 files, whether or not accompanied by digitized pictures,
                                                                    10   audiovisual or radio programs or program segments; this
  The present invention relates to a method of broadcasting              concept further extends to the broadcasting of Such programs
multimedia information items, a receiver of multimedia                   as music recordings, digitized photographs, literary works
information items broadcast by means of the method, and a                (entire or extracts), total or partial broadcasting of catalogs,
user interface for consulting the information items.                     broadcasting of commercial information of all kinds, broad
   The load on high bit rate broadcast networks is known to be      15   casting of multimedia recreational programs (interactive
very unevenly distributed through the day.                               games).
   At busy times, the network is saturated and offers only a                The invention applies to all audiovisual reproduction
limited bit rate for each user, and so response times are rela           devices, referred to hereinafter by the generic term
tively long.                                                             “receiver’’: radios, mobile telephones, personal stereos, TVs,
   At slack times, in particular during the night, from mid              microcomputers, and more generally any type of equipment
night to 8 a.m., the network is very significantly underused.            providing access to broadcast data and adapted to provide the
   These disparities in the use of the network are disadvanta            service defined in the present description.
geous both for users and for the network operator. It takes too             Expressed differently, the method according to the inven
long for users to obtain the data they require, and users also           tion consists of sending all information items likely to be of
pay for a service that frequently fails to achieve the required     25
                                                                         interest to all users to all the receivers of the network, each
quality in terms of speed and availability during the daytime.           receiver selecting the information items that are likely to be of
   To enhance the quality of service provided during the day             interest to the local user, so that only information items of
time, operators install high capacity network infrastructures            interest are stored locally and made available to that user.
that are significantly underused at Slack times, which implies              Clearly the cost of Such broadcasting can be greatly
a significant loss of potential profit for the operators.           30
   Also, it is known that a significant proportion of the data of        reduced by generally broadcasting all information items at
                                                                         times when the network is least used.
interest to users concerns various aspects of current affairs,
for example finance, economics and sports.                                  As a result, the user no longer has to put up with the high
   This type of information is made up of information items              cost of a long connection during peak times and the operator
that are generally of interest to a large number of users and       35   can make economically advantageous use of the network
network Saturation problems arise because the same informa               during slack times.
tion is sent several times to different users, generally during             Through off-line consultation of the broadcast information
the daytime, usually at slack times.                                     items, the invention greatly increases the number of users on
   Smoothing the load on the network would increase its                  the network, avoiding a multiplicity of Successive individual
availability during periods of high use without necessitating       40   operations to access the same information item.
any increase in its capacity.                                               Initially, only information item descriptors are broadcast,
   The present invention addresses this objective.                       to enable the receiver to prepare for the subsequent phase of
   The present invention provides a method of broadcasting               broadcasting the information items. Each receiver assesses
multimedia information items in a network comprising a                   each descriptor in order to determine if the information item
transmitter and at least one receiver of information, the           45   characterized by that descriptor is of interest to the user whose
method consisting of:                                                    profile is defined in the receiver.
  determining a class to which each information item                        If so, the receiver stores the descriptor of the information
    belongs in accordance with a predetermined classifica                item in a list of all the descriptors associated with the infor
     tion,                                                               mation items retained.
  broadcasting ahead of time a descriptor relating to each          50
                                                                           When the information items are then broadcast in the sec
     information item characterizing the class to which the              ond period, the receiver determines if the descriptor of a
     information item belongs,                                           received information item is included in the list of preselected
  in each receiver, qualifying on the basis of the descriptors           items and, if so, stores locally the information item associated
     received the potential interest of each information item            with that descriptor, unless that information item is already
     as a function of a user profile defined in the receiver,       55
                                                                         stored in the receiver.
  broadcasting the information items associated with the                    The storage can be temporary, meaning that the informa
     descriptors previously broadcast, and
  in each receiver, locally storing each information item as a           tion item is stored until it is consulted by the user, or perma
     function of the qualification based on the descriptors.             nent, in which case it amounts to filing the item.
                                                                    60      In the former case, the memory space used by the informa
              SUMMARY OF THE INVENTION                                   tion item is freed after the information item is accessed, so
                                                                         that the freed memory space can be used again afterward.
   Thanks to the invention, a large proportion of the data of               To prevent congestion by information items stored for con
interest to users can be broadcast ahead of time, preferably             Sultation but not reviewed by the user, each information item
during the night, but also during the daytime by exploiting the     65   descriptor can include an indication of a time period within
bit rate fluctuations that constantly occur when a network is            which the information item must be consulted, after which the
used.                                                                    memory space occupied by an information item stored only
         Case 6:20-cv-00573-ADA Document 1-1 Filed 06/29/20 Page 10 of 16


                                                       US 7,620,967 B2
                               3                                                                       4
for consultation, i.e. not filed, and to which the user has not          ered as a rejection and reduces the level of interest attached to
requested access in the corresponding time period, is system             the class to which that information item belongs.
atically freed.                                                            On the other hand, an interruption toward the end of con
   In one particular embodiment, each descriptor includes the            Sultation of an information item has no effect on the level of
indication of the memory capacity required to store the infor- 5         interest attached to the class to which that information item
mation item.                                                         belongs.
   This indication is useful if local storage of the information        The number of times an information item is accessed can
items is limited by the storage capacity reserved for that be taken into account in updating the level of interest attached
purpose in the receiver.                                             to the corresponding class.
   A threshold is then set that quantifies the memory capacity 10 Similarly, the time taken to consultan information item can
reserved for the storage of information items in the receiver so be taken into account for weighting the incrementing of the
that an information item can be retained or discarded in order       level of interest attached to the corresponding class.
for the Sum of the memory capacities needed for local storage           This then constitutes a statistical evaluation of the user's
of each information item retained to remain below that thresh        interest in a particular class of information items, and entails
old.                                                              15 the receiver learning the user's interests.
   One way to determine the information items to be stored in           In this way the user profile is refined as and when the user
the receiver is to sort the information items by decreasing consults information items selected by the receiver.
potential interest order, as a function of a user profile defined       In one particular embodiment, the classes are organized in
in the receiver, and to store said information items as a func   accordance with a tree structure.
tion of the results of Such sorting.                           2O For example, if the invention is used for radio programs and
   The information items present in the memory of the                    the tree has three levels, the first level could correspond to a
receiver can be cyclically overwritten by more recent infor              program type such as “news’ or “entertainment, the second
mation items within the limit set by the capacity reserved for           level could correspond to a program domain such as 'sports'
this purpose in the receiver.                                            or “culture', and the third level could correspond to a particu
   A plurality of user profiles can be defined in a particular      25   lar sector within the program domain, such as "athletics'.
receiver. In this case, information items are selected sepa              “cinema', or “theater.
rately for each user profile.                                               Given that the number of classes that may be envisaged for
   In one particular embodiment of the invention, a unique               classifying all the information items that can be broadcast on
identification number is used to identify any information item           a network is very large, the number of branches and the tree
that can be broadcast. This principle of a unique identification    30   depth are considered to depend both on the source of the
number avoids redundant information item storage and                     information (general source, financial news, business news)
thereby optimizes use of the storage capacity available in the           and the user's interest in each domain covered by that source:
receiver. If this unique identification principle is not applied,        the depth of the tree evolves as a function of the user's interest
redundant storage is likely to occur if the receiver is used by          in the branch concerned.
more than one user (the same information item could be              35      In one particular embodiment, the level of interest opera
retained as of potential interest to more than one user, but             tive for a given class is incremented and/or decremented in
there is no need to duplicate it in the storage area of the              conjunction with incrementing of the level of interest associ
receiver), and in the situation in which the same information            ated with higher classes, i.e. classes situated between the root
item is broadcast Successively by two separate sources (in a             of the tree and the class concerned.
radio broadcasting application, for example, first by a gener       40      Moreover, in this embodiment, it is advantageous for the
alized source and then by a specialized source).                         implicit incrementing and/or decrementing of the level of
   The user profile is advantageously defined by constituting            interest operative for a higher class to be weighted by the
classes of information and defining a level of users interest            relative position of that higher class vis a vis the level in the
for each information class. To evaluate the user's level of              tree of the class to which the information item belongs.
interest, information items are thus classified before they are     45      In one particular embodiment of the invention, the cumu
broadcast; at the time of access to each information item, the           lative total established for a particular class is at least greater
                                                                         than the sum of the cumulative totals associated with the
class to which the information item characterized in this way            subclasses attached to it in the tree describing the user's
at the source belongs is used to modify the user profile by
statistical accumulation of the number of times each class is            interest profile; if the cumulative total associated with the root
accessed by the user.                                               50   of the tree exceeds a fixed threshold, a decrement is deter
                                                                         mined for each tree level on the basis of the difference
  In this case, the user's degree of interest in an information          between the cumulative total associated with the root and the
item belonging to a particular class is deduced from the num             predetermined threshold, and that decrement is applied to
ber of times the user has already accessed that class.                   each class belonging to the tree level concerned. Successively
  Thus the user profile is updated automatically as a function      55   for each level of the tree.
of how the user consults the information items stored in the
receiver.                                                             This ensures that the repetitive cumulative totals do not
                                                                   lead to a maximum computation value of the processor used
   In one particular embodiment of the invention, the levels of in the receiver being exceeded. Moreover, thanks to this dec
interest defined locally are updated in the following manner:      rementing, the branches corresponding to classes that are
   consulting an information item increases the level of inter- 60 little used are progressively rejected downward.
      est attached to the class to which that information item        According to the invention, the receiver can initially be
      belongs, and                                                 provided with a standard profile used for initial selection of
   rejecting an information item reduces the level of interest information items to be offered to the local user.
      attached to the class to which that information item            For example, some profiles can be oriented toward political
      belongs.                                                  65 and economic news, without the selection criteria being
   In one particular embodiment an interruption near the specified in terms of levels of detail finer than those two
beginning of consultation of an information item is consid domains.
          Case 6:20-cv-00573-ADA Document 1-1 Filed 06/29/20 Page 11 of 16


                                                        US 7,620,967 B2
                              5                                                                             6
   In one particular embodiment, the standard profile is                   (i.e. a plurality of descriptors) for the same information item,
loaded into the receiver by means of a removable magnetic                  and thus a plurality of potential classifications within separate
strip card or microchip card or any similar permanent storage              classes.
  CaS.                                                                        In one particular embodiment, a pertinence mark is asso
   The removable storage means used to load the standard              5    ciated with each descriptor in order to qualify the validity of
profile can incorporate the following types of data:                       the storage of that information item in the class concerned.
   network access rights,                                                     The pertinence mark is used in the receiver to weight the
   broadcaster access rights,                                              user's potential interest in the information item, as estab
   permanent or temporary filing rights as a function of the               lished by reading the statistical table representative of the
     nature of the information items,                                 10   users interests. The potential interest value for an informa
  information relating to the duration and extent of access                tion item is the highest weighted value obtained from all of
    and local filing rights,                                               the descriptors associated with that information item. It is this
  encryption/decryption keys for exchanging information                    value, known as the score, that is retained when sorting
     with the broadcaster, and                                             descriptors in decreasing potential interest order.
   profiles available in the event of a multiplicity of standard      15      The invention also proposes a user interface for consulting
      profiles.                                                            information items broadcast by the method as described
   In one particular embodiment, the profile of each user is               above, which interface includes:
constructed incrementally and implicitly, starting from a                     means for consulting an offered information item,
standard profile, as a function of the nature of the information              means for rejecting an offered information item, and
items consulted by the user from among the elements selected                  means for requesting access to more detailed information
by the receiver, the nature of the user's access (full reading,                items.
partial reading, direct jump to next information item)                       The user interface can consist of a hardware device with
enabling updating of the profile that the receiver associates              three or more keys for implementing the functions described
with the user, namely, and respectively, incrementing, main                above or a graphical user interface on a computer Screen.
taining without modification, and decrementing the level of           25      The advantage of defining this user interface is that it suits
interest associated with the class concerned.                              a large number of existing screens or remote control devices
   The user profile updated during access by the user can be               with keys conforming to a known standard.
transferred to a removable magnetic strip card or microchip                   In one particular embodiment, the interface also includes
card, or any similar permanent storage means, for reuse in a               means for returning to an information item previously con
different receiver.                                                   30   Sulted, and possibly means for filing an information item that
   In one particular embodiment, each information item                     is being consulted.
descriptor qualifies the level of detail corresponding to the                 In one particular embodiment, the interface also includes
information item (cqualifying the item in terms of the infor               means for permanently or temporarily storing a previously
mation, from outline to highly detailed). This level of detail             consulted information item.
indication is decorrelated from the position within the tree:         35      The previously consulted information item is stored either
general information can be presented in detail, while highly               temporarily, for Subsequent consultation, or permanently, i.e.
specialized information can be the Subject matter of an out                filed.
line item.                                                                   The interface can further include means for signaling to the
   The level of detail attached to an accessed information item            user the presence in the memory of one or more information
can be used to weight the incrementing and/or decrementing            40   items having a finer level of detail than the item currently
of the level of interest attached to the corresponding class.              being consulted.
   According to the invention, feedback from the user to the                 Similarly, the interface can include means for signaling to
broadcaster can be provided by each receiver sending back to               the user the existence at the source of a broadcast of one or
the sender an at least partial definition of the selection criteria        more information items having a finer level of detail than that
defined locally.                                                      45   of the item currently being consulted.
   Based on this information, the broadcaster can adjust its                  In one particular embodiment of the invention, the inter
overall output to offer programs better suited to the interests            face includes control means enabling the user to request
of all users.                                                              access to an information item not present in the local memory
   The feedback of information from the receiver to the                    but present at the source of the broadcast and which cause
broadcaster is subject to a particular limit on the view of the       50   automatic sending of a request to the information source and
tree representing the users interests, which limit is estab                Subsequent sending of the information item from the source
lished in compliance with local regulations on civil liberties.            to the receiver.
  In one embodiment of the invention, the feedback of infor                   In one particular variant, repetitive operation of the means
mation from the receiver to the information source passes                  controlling access to the lower, respectively higher, levels of
through an independent entity responsible for guarding                55   detail causes systematic consultation of levels of detail at the
against non-recovery of data likely to infringe local regula               same level as the average level of detail during Such repetitive
tions on civil liberties.                                                  operation of the control means.
   In one particular variant, the feedback of information is                  The present invention also provides a receiver of multime
protected by encryption.                                                   dia information items adapted to be integrated into a network
   In one particular embodiment of the invention, the same            60   broadcasting information items preceded by their descriptors
information item is associated with a plurality of descriptors.            using the method described above. The receiver is character
This is because an information item generally covers more                  ized in that it comprises:
than one Subject; if all the Subjects are in the same domain, the             means for receiving information item descriptors charac
descriptor situates the information item in the class associated                 terizing the class to which each information item
with that domain, but if the subjects are in different branches       65         belongs,
of the tree, a descriptor is associated with each of the main                 means for qualifying the potential interest of each infor
Subjects. This enables transmission of a multiple descriptor                     mation item on the basis of the descriptors received, and
           Case 6:20-cv-00573-ADA Document 1-1 Filed 06/29/20 Page 12 of 16


                                                      US 7,620,967 B2
                               7                                                                         8
  means for locally storing each information item as a func                In the example described, classifying the transmission con
     tion of the qualification based on the descriptors.                sists of placing it in a tree structure like that shown in FIGS.
  The person skilled in the art will easily be able to choose a         3, 4 and 5.
hardware structure for each of the above means, in particular             In the example considered here, the classification structure
using an appropriately programmed computer.                             used comprises three tree levels.
         BRIEF DESCRIPTION OF THE DRAWINGS                                At the root, the tree combines all the types of programs that
                                                                        can constitute radio transmissions.
  With the intention of explaining the invention, an embodi                FIG.3 shows three branches corresponding to this first tree
ment provided by way of example and without limiting the                level. Each branch t t t corresponds to a particular type of
scope of the invention is described next with reference to the
                                                                   10   program, for example: news transmissions, cultural transmis
accompanying drawings, in which:                                        Sions, music programs.
  FIG. 1 is a diagrammatic view of a system in accordance                  At the second tree level, each program type t t t is
with the invention for broadcasting and receiving information           divided into domains, of which three domains d, d, d are
items,                                                                  shown here.
                                                                   15
  FIG. 2 is a flowchart showing various steps executed by the             There can be three domains in the news transmission pro
invention,                                                              gram type, for example: political news, sports news, cultural
                                                                          WS.
   FIGS. 3, 4 and 5 represent an information item classifica
tion tree structure at various stages of the process of learning           Each news domain is in turn divided into sectors, which
a user profile,                                                         constitute a third tree level.
   FIG. 6 represents a table of information item descriptors              As can be seen in FIG. 2, the classification of a transmis
Sorted in decreasing interest level order,                              sion by its placement within the classification structure is
   FIG.7 represents an example of an interface for consulting           expressed here by a pointer consisting of three references a
broadcast information items stored locally, and                         b, c, each of which corresponds to one tree level.
   FIG. 8 is a graph representing a typical load curve as a               With the classification within the structure are associated a
                                                                   25
function of time for a multimedia access network.                       level of detail indication, representative of the degree of detail
    DETAILED DESCRIPTION OF THE INVENTION
                                                                        with which the information is processed, for example from 1
                                                                        for outline presentation to 3 for very detailed analysis, and a
   The system represented in FIG. 1 comprises a hardware                pertinence mark, qualifying the validity of this classification
                                                                        at the level of the class concerned.
infrastructure consisting of a gateway 1, i.e. a system com        30
                                                                           Step 11: All the programs generated in the above manner
prising a broadcast server 2, a transmission system 3 and an            and their descriptors are stored in the gateway 1 for broad
antenna 4. The infrastructure further includes a satellite or a
constellation of satellites 5 adapted to distribute signals             casting via the network of satellites 5.
received from the sending station to various receivers 7 in a              Step 12: Only the descriptors defined hereinabove are
                                                                        broadcast.
given region or over the whole planet. There is no limit on the    35
                                                                           Step 13: Each user terminal or receiver receives the
number of receivers 7 present at various points in the region           descriptors and extracts statistical data representing the num
covered by the satellites. FIG. 1 shows a single receiver 7.            ber and duration of previous access by the user to the class
   The system processes the information items in the follow             concerned. For this it uses the pointer a, b, c, provided by
ing manner.                                                             the descriptor and used to access the statistical table con
   Initially, information items are produced by production         40
units 6.                                                                structed by the receiver. The table may not show the three
   To make it easy to understand, the remainder of the descrip          levels for the branch concerned, in particular for branches that
tion is based on information items constituting radio pro               are little used by the user and at the start of the learning period,
grams, referred to hereinafter as “transmissions'.                      during initial use of the device by the user: evaluation is then
   The transmissions are classified by the production units,       45   based on lower level access statistics a, b, or even a..
and are then stored in the broadcast server 2, which transmits          weighted by the tree level difference.
them to the satellites 5 at times of high network availability.           The result of this is an assessment of the information item,
  FIG. 8 shows clearly that there are periods in which the              consisting of a plurality of Statistical values in the case of a
network is used less, especially between midnight and 8 a.m.            multiple descriptor; in this case, the statistical value retained
  The processing of the information items is shown in more         50   is the highest value, weighted by the pertinence mark. The
detail in FIG. 2, in which the blocks numbered 8 to 18 corre            resulting weighted Statistical value is referred to as the score
spond to the following steps:                                           of the information item.
   Steps 8,9: The production units produce transmissions iii               Each score is representative of how interested the user is
to which identifiers IDii are allocated.                                likely to be in the transmission including the information item
   Step 10: A broadcast descriptor is generated for each trans     55
                                                                        concerned.
mission and includes:                                                     The descriptors are thensorted in decreasing score order, as
  the transmission identifier IDili,                                    shown in FIG. 6.
  the transmission duration d.                                            A threshold S is determined in the receiver, expressing the
  an indication of the classification of the transmissiona, b,          storage capacity reserved in the receiver for received trans
     c.l.                                                          60   missions.
  the level of detail det representative of the detail with               In the FIG. 6 table, the durations of the various transmis
     which the information is processed,                                sions sorted in decreasing score order are added together.
  a pertinence mark pert based on the classification of the               Selecting transmissions consists in retaining, in decreasing
     transmission,                                                      score order, those for which the sum of the durations fits the
  other classification, detail and pertinence values, in the       65   storage capacity defined by the threshold S.
     case of a multiple descriptor, and                                   When the list L of transmissions to be retained has been
  finally, the program item iii as such.                                established, the receiver is ready to receive the transmissions.
          Case 6:20-cv-00573-ADA Document 1-1 Filed 06/29/20 Page 13 of 16


                                                       US 7,620,967 B2
                              9                                                                         10
   The Subsequent reception of descriptors, for example                      Step 18: While the user is listening dynamically to the
descriptors associated with recent information items (news),              program, marking his choices by using the interface keys, the
is processed by the same method, any information items                    statistical table representative of the user's interests is
already stored being overwritten by information items having              updated on the basis of the actions of the user: the value to
a higher score.                                                           which the incrementation vector a, b, c, points is incre
   Step 14: The transmissions are broadcast to all receivers.             mented if the information item is accessed completely, with
The network of satellites 5 broadcasts throughout the cover               out interruption; the value is maintained without changing it
age area each of the transmissions produced by the produc                 if the information item was accessed with an interruption at
tion units.                                                               the end of consultation; the value is decremented if the infor
   Step 15: Each receiver stores locally the transmissions           10   mation item was accessed right at the start of the presentation
whose descriptors it has previously selected.                             (for example before half the duration of the information
   Step 16: At the end of broadcasting all the transmissions,             item).
each receiver contains a personalized program determined by                  The increment applied to the statistical value is a function
its user profile. To achieve Some consistency in the presenta             of the level of detail associated with the information item:
tion of information items to the user, the transmissions are         15   complete consultation of a detailed information item incre
sequenced for the consultation phase as a function of criteria            ments the statistical table by a greater amount than access to
that con be defined by the production units or by the user                an outline presentation of the same subject matter. This takes
according to his preferences: by domain and in decreasing                 more precise account of the degree of interest the user shows
score order in the domain concerned.                                      in the Subject concerned.
   Step 17: The user can then consult the transmissions stored               In FIGS. 3 to 5, the user's interest is represented by the
locally in the receiver. Each transmission is offered to the user         thickness of each branch of the classification. The thicker the
via the user interface 19 shown in FIG. 7.                                branch, the greater the users interest in the corresponding
  The user interface has six keys 20 to 25, which are                     information.
described below.                                                            Comparing the various trees in FIGS. 3 to 5, it can be seen
  20: “Previous' key: returns to a previous transmission.            25   that the thickness of the lines evolves as a function of choices
  21: "Start' key: starts and suspends reading of the current             made by the user when consulting Stored transmissions.
transmission.                                                                Each increment or decrement effected at a given level of the
   22: "Next key: advances to the next transmission. If this              tree naturally applies to the whole of the branch as far as the
key is pressed at the start of a transmission, the interface              root of the tree.
                                                                     30
interprets the user's action as a rejection.                                 When the user confirms his interest in locally stored trans
   23: "Back” key: continuous consultation of stored trans                missions by consulting them, he validates the pertinence of
missions, restricted to less detailed transmissions.                      the classification effected by the production units when gen
   24: “Store' key: files the current transmission.                       erating the transmission, so to speak.
   25: "Down” key: goes to a more detailed transmission, if          35
                                                                             That confirmation can be sent back to the gateway for
there is one. Pressing this key repeatedly continues the con              processing and updating of a pertinence mark in the classifi
Sultation of the stored transmissions by Systematically listen            cations effected by the production units.
ing to the more detailed stored transmissions.                               If it is found repeatedly that the classifications effected by
   The user can determine dynamically via the interface 19                a particular production unit are confirmed by users, then the
the transmissions he wishes to listen to. If he does not inter       40
                                                                          pertinence mark of the classifications effected by that produc
Vene in this process, he hears all of the transmissions classi            tion unit can be increased.
fied in the order established in step 16.                                    At a more global level, the mean pertinence mark of all the
   Using the interface defined above, he can decide to go                 transmissions offered by the broadcaster can constitute a
deeper into a subject by requesting more detailed informa                 quality criterion for its production units and therefore a cri
tion, or on the contrary skip all the developments of a subject      45
                                                                          teria of loyalty for potential users.
and go to the next program element with the same level of                    This kind of mark expresses the fact that an information
detail.                                                                   item stored in a particular class of the classification effected
   If the user requests more detailed information, that infor             by the production unit is actually consulted by users whose
mation may not be available in the receiver, because the                  profile contains that branch.
corresponding transmission was not selected in step 15 (this         50
                                                                             This information is supplied to the production units by the
occurs frequently when the device is in the early stages of use,          user feedback mechanism previously defined.
as the statistical table has as yet been only partly constructed).           The pertinence marks allocated to the various information
The receiver then sends a request to the gateway via the                  items can be exploited by the production units, so that their
network. The gateway returns the requested transmission to                reputation is based on the pertinence of the classifications
the receiver instantaneously. This type of request is subject to     55   they offer.
the usual “Pull request conditions, regardless of the load on                Obviously the embodiment just described has no limiting
the network.                                                              character and any desirable modifications may be made
  In this situation, the invention does not avoid the transfer of         thereto.
information over the network at busy times, but limits the                   In particular, the means for receiving, evaluating the inter
number of such transfers, as the transfer is required only if the    60   est of storing and accessing information items can be situated
user departs from his existing profile by requesting transmis             in different physical entities, the set of Such means being
sions not selected by the receiver.                                       referred to by the generic term “receiver'.
  As shown at the bottom in FIG. 8, for this application, the
periods 26 of use of the network are mainly concentrated in                 The invention claimed is:
slack times, the few uses at busy times corresponding to             65      1. A method of broadcasting multimedia information items
“Pull information requests and to the broadcasting of break               in a network comprising a transmitter and at least one receiver
ing news by the broadcaster.                                              of information, comprising:
         Case 6:20-cv-00573-ADA Document 1-1 Filed 06/29/20 Page 14 of 16


                                                      US 7,620,967 B2
                          11                                                                        12
  determining a class to which each information item                    given class is accompanied by incrementing the level of inter
    belongs in accordance with a predetermined classifica               estassociated with the classes between the root of the tree and
     tion,                                                              the class concerned.
  broadcasting ahead of time a descriptor relating to each                 12. A method according to claim 10, characterized in that
     information item characterizing the class to which the             implicit incrementing and/or decrementing of the level of
     information item belongs and the memory capacity nec               interest for a higher class is weighted by the position of the
     essary for storing the information item,                           higher class relative to the tree level of the class to which the
  in each receiver, qualifying based on the descriptors                 information item belongs.
     received the potential interest of each information item              13. A method according to claim 10, characterized in that
     as a function of a user profile defined in the receiver,      10

  in each receiver, sorting the information items in decreas            the cumulative total established for a given class is at least
     ing potential interest order as a function of the user             greater than the sum of the cumulative totals associated with
     profile defined in the receiver,                                   the Subclasses attached to the given class in the tree describ
  in each receiver, selecting the items having the highest              ing the users interest profile and in that if the cumulative total
     potential interest so that the capacity necessary for stor    15   associated with the root of the tree exceeds a fixed threshold,
     ing all the selected items does not exceed the capacity            a decrement is determined for each tree level based on the
     offered by the memory space dedicated to storage of the            difference between the cumulative total associated with the
     Selected items,                                                    root and the predetermined threshold, and that decrement is
  broadcasting the information items associated with the                applied to each class belonging to the tree level concerned,
    descriptors previously broadcast, and                               successively for each level of the tree.
  in each receiver, locally storing the information items                  14. A method according to claim 1, characterized in that the
     Selected in the above manner,                                      receiver initially holds a standard profile on the basis of which
     wherein the user profile is updated automatically as a             the receiver makes the first selections of information items in
       function of how a user consults the information items            order to offer the information items to a local user.
                                                                   25
       stored in the receiver.                                             15. A method according to claim 14, characterized in that
  2. A method according to claim 1, characterized in that the           the standard profile is loaded into the receiver by a removable
user profile is updated in the following manner:                        memory device including a removable magnetic strip card or
  consulting an information item increases the level of inter           microchip card or other permanent storage device.
     est attached to the class to which that information item      30      16. A method according to claim 15, characterized in that
      belongs, and                                                      the removable memory device contains the following types of
   rejecting an information item reduces the level of interest          data:
      attached to the class to which that information item                network access rights,
      belongs.                                                            broadcaster access rights,
   3. A method according to claim 2, characterized in that an      35
                                                                          permanent or temporary filing rights as a function of the
interruption near the beginning of consultation of an infor                     nature of the information items,
mation item is a rejection and reduces the level of interest              information relating to the duration and extent of access
attached to the class to which that information item belongs,               and local filing rights,
whereas an interruption toward the end of consultation of an              encryption/decryption keys for exchanging information
information item has no effect on the level of interest attached   40
to the class to which that information item belongs.                            with a broadcaster, and
   4. A method according to claim 2, characterized in that the             profiles available in the event of a multiplicity of standard
number of times an information item is accessed is taken into                 profiles.
account in updating the level of interest attached to the cor              17. A method according to claim 14, characterized in that
responding class.                                                  45   the profile of each user is constructed incrementally and
  5. A method according to claim 1, characterized in that the           implicitly on the basis of a standard profile as a function of the
time taken to consult an information item is taken into                 nature of the information items consulted by the user from
account for weighting the incrementing of the level of interest         among the elements selected by the receiver, the nature of
attached to the corresponding class.                                    access by the user being used for updating the profile that the
                                                                   50   receiver associates with the user, and respectively, increment
   6. A method according to claim 1, characterized in that a
plurality of user profiles is defined in a particular receiver.         ing, maintaining without modification, and decrementing the
   7. A method according to claim 1, characterized in that a            level of interest associated with the class concerned.
unique identification number is used to identify any informa               18. A method according to claim 17, characterized in that
tion item that can be broadcast.
                                                                   55
                                                                        the user profile updated during access by the user can be
  8. A method according to claim 1, characterized in that the           transferred to a removable magnetic strip card or microchip
user profile is defined by constituting classes of information          card or other similar permanent storage device for reuse in
and defining a user's level of interest vis avis each of the            another receiver.
information classes.                                                      19. A method according to claim 1, characterized in that
   9. A method according to claim 8, characterized in that the     60   each information item descriptor qualifies the level of detail
users interest in an information item belonging to aparticular          corresponding to the information item.
class is deduced from the number of times the user has already            20. A method according to claim 19, characterized in that
accessed that class.                                                    the level of detail attached to an accessed information item is
   10. A method according to claim 1, characterized in that the         used to weigh the incrementing and/or decrementing of the
classes are organized into a tree structure.                       65   level of interest attached to the corresponding class.
   11. A method according to claim 10, characterized in that               21. A method according to claim 1, characterized in that
incrementing and/or decrementing the level of interest for a            feedback from the user to abroadcaster is effected by sending
         Case 6:20-cv-00573-ADA Document 1-1 Filed 06/29/20 Page 15 of 16


                                                       US 7,620,967 B2
                                13                                                                     14
an at least partial definition of locally defined selection crite       qualify the validity of the storage of the corresponding infor
ria from each receiver to the transmitter.                              mation item within the class concerned, the pertinence mark
  22. A method according to claim 21, characterized in that             being used by the receiver to weigh the potential interest
the feedback of information from the receiver to the broad              determined for the corresponding information item.
caster is established with a limit on the view of the tree          5
representative of the user's interests.                                   25. A method according to claim 23, characterized in that
   23. A method according to claim 19, characterized in that a          the potential interest value of an information item is the
plurality of descriptors is associated with the same informa            highest weighted value obtained from all of the descriptors
tion item.                                                              associated with that information item.
  24. A method according to claim 1, characterized in that a 10
pertinence mark is associated with each descriptor in order to
               Case 6:20-cv-00573-ADA Document 1-1 Filed 06/29/20 Page 16 of 16
                             UNITED STATES PATENT AND TRADEMARK OFFICE
                                 CERTIFICATE OF CORRECTION

PATENT NO.            : 7,620,967 B2                                                                                Page 1 of 1
APPLICATION NO. : 10/296145
DATED                 : November 17, 2009
INVENTOR(S)           : Jean Farineau
It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         On the Title Page:

         The first or sole Notice should read --



        Subject to any disclaimer, the term of this patent is extended or adjusted under 35 U.S.C. 154(b)
        by 2045 days.




                                                                           Signed and Sealed this
                                                                     Twenty-sixth Day of October, 2010



                                                                                          David J. Kappos
                                                                       Director of the United States Patent and Trademark Office
